Per Curiam.

The demand annexed was m the hand-writing of the party claiming it, and the name was written by himself, although not subscribed to the demand. We think this a sufficient compliance with the statute, which does not require subscribing; and if it did, it would be too close a construction, to reject this demand, actually made out by the party himself, in his own hand-writing
*228The case of Mansfield vs. Doughty is not like this; for in that case it does not appear that * the party’s name was used at all, or that the demand was in his handwriting. For aught that appears, it might, have been a mere copy of an account.
We think, also, that .the Court of Common Pleas did right in receiving evidence that the demand annexed to the rule was in the hand-writing of the party making it. Had it been subscribed, it might have been necessary to prove the hand-writing; and if it womd nave been proper in that case, it was equally proper in this.

Judgment affirmed.